Citation Nr: 1626171	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the June 1960 rating decision that denied service connection for an eye condition and failed to grant service connection for left arm neuropathy.

2.  Whether there was CUE in the June 2004 rating decision which assigned an August 11, 1999, effective date for the grant of service connection for chorioretinitis of the left eye.

3.  Entitlement to an effective date prior to August 11, 1999, for the grant of service connection for chorioretinitis of the left eye.

4.  Whether there was CUE in the August 2002 rating decision which assigned a September 18, 2001, effective date for the grant of service connection for neuropathy of the left forearm.

5.  Entitlement to an effective date prior to September 18, 2001 for the grant of service connection for neuropathy of the left forearm.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and June 2015 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio.  

In February 2012, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in April 2012 for the RO to adjudicate the Veteran's claim of CUE in the June 1960 rating decision.  For the reasons set forth below, another remand is necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  Following the Board's April 2012 remand, in a June 2015 rating decision, the RO denied the Veteran's claim of CUE in the June 1960 rating decision that denied service connection for an eye condition and failed to grant service connection for left arm neuropathy.  The RO continued to deny the Veteran's other claims in a June 2015 Supplemental Statement of the Case (SSOC).  In July 2015, the Veteran filed a Notice of Disagreement (NOD).  In his NOD, the Veteran reported disagreeing with the denial dated June 2, 2015, the date of the SSOC, as opposed to the rating decision that was dated June 1, 2015.  As such, the RO considered this to be a disagreement with the SSOC.  

However, in reviewing the Veteran's correspondence with his NOD liberally, it is clear that he was actually disagreeing with the rating decision denying his claim of CUE in the June 1960 rating decision.  In his correspondence, the Veteran specifically discussed facts addressed in the rating decision that were not addressed in the SSOC.  Consequently, the Board considers the Veteran to have filed a timely NOD with the June 2015 rating decision.  Where an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As the Veteran's appeal of the denial of his claim of CUE in the June 1960 rating decision could substantially affect the remaining claims on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v Derwinski, 1 Vet App 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board's determination as to the remaining claims on appeal must be deferred.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with an SOC as to the issue of CUE in the June 1960 rating decision.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely substantive appeal is not filed, the claim should be certified to the Board.

2.  After giving the Veteran time to submit a substantive appeal for the claim of CUE in the June 1960 rating decision, readjudicate the Veteran's remaining claims on appeal.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




